 1   Jon B. Waldorf (SBN 325935)                                    Brett Shainfeld, SBN 245093
     Michael J. Gregg (SBN 321765)                                  SHAINIFELD LAW, PC
 2   Mark W. Skanes (SBN 322072)
     ROSEWALDORF LLP                                                750 N. San Vicente Blvd.
 3   100 Oceangate, Suite 300                                       Suite 800 West
     Long Beach, California 90802                                   Los Angeles, CA 90069
 4   Telephone: (518) 869-9200
     Facsimile: (518) 869-3334                                      Tel: (310) 295-1888
 5   Email:      mgregg@rosewaldorf.com                             Fax: (888) 567-2064
           mskanes@rosewaldorf.com
 6
     Attorneys for Defendant                                        Attorneys for Plaintiff,
 7
                                                                    REEM SHEHADEH
     Toyota Motor Sales, U.S.A., Inc.
 8

 9                     IN THE UNITED STATES DISTRICT COURT
10               FOR THE NORTHERN DISTRICT OF CALIFORNIA
     ____________________________________                           YGR
11   REEM SHEHADEH, an individual,        ) Case No.: 4:19-cv-4197--DMR
12                                        )
               Plaintiff,                 )
13
                                          )
14        v.                              ) STIPULATION OF DISMISSAL
                                          ) WITH PREJUDICE
15
     TOYOTA MOTOR SALES, U.S.A., INC; )
                                                         ISTRIC
16   And DOES 1 through 50, inclusive,   )        T ES D         TC
                                                TA
                                          )


                                                                                             O
17
                                                            S




               Defendant.                 )

                                                                                              U
                                                          ED




                                                                                               RT
18   ____________________________________                  RDERE
                                                                 D
                                                      UNIT




                                                                          OO
                                                                IT IS S
19   ///
20
                                                                                 n   zalez Rog
                                                                                                 ers   R NIA
                                                       NO




                                                                         onne Go
                                                                Judge Yv
                                                                                                       FO

21   ///
                                                        RT




                                                                          1/2/2020
                                                                                                   LI



22                                                             ER
                                                          H




                                                                                                 A




                                                                    N                             C
                                                                                      F
23   ///                                                                D IS T IC T O
                                                                              R
24

25   ///
26

27   ///
28
                                                  1
                               STIPULATION OF DISMISSAL WITH PREJUDICE
 1         Plaintiff, REEM SHEHADEH, and Defendant, TOYOTA MOTOR SALES,
 2   U.S.A., INC, by and through their respective attorneys of record, hereby stipulate that
 3   the entire action be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the
 4   Federal Rules of Civil Procedure. All issues pertaining to attorney’s fees and costs have
 5   been resolved through the parties’ settlement agreement.
 6

 7

 8
     Dated:       December 19, 2019                      ROSEWALDORF LLP
 9

10
                                                  By: s/ Mark W. Skanes
11                                                Mark W. Skanes
12
                                                  Attorneys for Defendant
                                                  Toyota Motor Sales, U.S.A., Inc.
13

14

15
     Dated:       December 19, 2019                      SHAINFELD LAW
16

17
                                                  By: s/ Brett Shainfeld
18                                                BRETT SHAINFELD
19                                                Attorney for Plaintiff
                                                  REEM SHEHADEH
20

21

22

23

24

25

26

27

28
                                                 2
                              STIPULATION OF DISMISSAL WITH PREJUDICE
